June 21, 2002

Arthur Taylor

 

 

 

Dear Art:

 

It is my pleasure to extend you an offer to join Evolve Software, Inc. in the
position of Vice President and Chief Financial Officer, on the following terms.

 

You will report directly to the Chief Executive Officer ("CEO") at our
Emeryville office. Your duties will be consistent with the position of Chief
Financial Officer including responsibility for the Finance, Legal, Human
Resources, Facilities, Information Technology and Investor Relations departments
and any other duties which may be assigned from time to time by the CEO.   Your
start date will be no later than July 25, 2002.

 

Your base salary will be $18,750 per month (which equates to $225,000 per
annum), less standard deductions and withholdings. You will be paid
semi-monthly.

 

As a regular full-time employee you will be eligible for the Company's standard
benefits including: medical, dental, vision, life and LTD insurance coverage and
participation in the Company 401(k) plan and ESPP.  Evolve may modify your
compensation and benefits from time to time as it deems appropriate.  A member
of the Human Resources team will meet with you on your first day of work to
assist in completion of your new hire paperwork.

 

Subject to the approval of the Board of Directors, you will be granted stock
options to purchase a total of 1,250,000 shares of Evolve's common stock (the
"Stock Options").  The vesting schedule and all terms, conditions, and
limitations of the Stock Options will be set forth in a stock option grant
notice using the Company's standard stock option agreement under the 2000 Stock
Plan.  The stock options will vest over four years from your start date, with 25
percent of these stock options vesting one-year from your start date, and
vesting thereafter at a rate of 1/48 per month.  The option price of each set of
shares will be the closing price of Evolve's stock as reported on NASDAQ on the
date the grant is made. 

 

You will also be eligible to receive, through the Company's Bonus Program, a
targeted annual bonus of $100,000 per year, less standard deductions and
withholds.  Earned bonuses are paid quarterly.  Bonus payments will be based
upon quarterly corporate performance criteria to be determined by the
Compensation Committee of the Board of Directors in their sole discretion.  To
be eligible for any bonus, you must be employed by Evolve at the time the bonus
amount is to be paid.

 

The terms and conditions of your severance benefits are set forth in the
enclosed "Change in Control and Severance Agreement For Arthur T. Taylor".

 

As an Evolve employee, you will be expected to abide by Company rules and
policies, acknowledge in writing that you have read the Company's Employee
Handbook, and sign and comply with the enclosed Employment, Confidential
Information and Invention Assignment Agreement.

 

In your work for Evolve, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality.  Rather, you
will be expected to use only that information which is generally known and used
by persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company.  During our discussions about
your proposed job duties, you assured us that you would be able to perform those
duties within the guidelines just described.

 

     

 

--------------------------------------------------------------------------------

Arthur Taylor
June 21, 2002
Page 2 of 3



 

You agree that you will not bring onto Company premises any unpublished
documents or property belonging to any former employer or other person to whom
you have an obligation of confidentiality.

 

Your employment with the Company will be "at will."  This means that either you
or the Company may terminate your employment at any time, with or without cause,
and with or without advance notice.  This at-will relationship cannot be altered
except in a writing signed by the Chief Executive Officer of the Company.

 

This letter, together with your Employment, Confidential Information and
Invention Assignment Agreement and your Change in Control and Severance
Agreement, form the complete and exclusive statement of your employment
agreement with the Company.  This letter and these agreements, supersede any
other agreements or promises made to you by anyone, whether oral or written, and
it can only be modified in a written agreement signed by you and the Chief
Executive Officer of the Company.  As required by law, this offer is subject to
satisfactory proof of your right to work in the United States.

 

To assist us in complying with The Immigration Reform Act of 1986 which requires
employers to verify the citizenship and legal right to work of all new employees
within three business days of the time of hire, you will need to complete Part 1
of the enclosed Employee Eligibility Verification Form (I-9), dating it with the
date of your first day at work.  You will also need to be prepared to supply to
Human Resources any documents needed to satisfy the requirements of Part 2 of
the I-9 form: either one from list A, OR one from list B and one from list C. 
The documents need to be originals, not facsimiles, and need only meet the
minimum requirements.  We have also included a W-4 form (required for payroll
processing) and a direct deposit form (participation is optional) which must be
completed and returned to Human Resources on your first day of employment.

 

The terms of this offer and all other compensation matters relating to your
employment with the Company are confidential and may not be shared with anyone
except your family, professional advisors and immediate supervisor.

 

We are very excited about the possibility of having you on board.  Please
respond to this offer no later than Monday, June 24, 2002, after which time this
offer is withdrawn. Please fax your acceptance to our Human Resources office at
(510) 428-6900.  If you have any questions, please feel free to call me at (510)
428-6015. 

 

Sincerely,

 

/s/ Linda Zecher

 

Linda Zecher
Chief Executive Officer

 

 

 

Accepted:_           /s/ Arthur T. Taylor                                    
Date:        June 21, 2002                       

 

     

 

--------------------------------------------------------------------------------

 